ss el] eae

oO
st
—
oO
od
®
>)
©
oO
Oo)
a
a
NS
<o

2007 Judge Smith was sent to IRAQ as part of DOD Task Force 134. They were charged with detainee command, control,
interrogations and ensuring due process. What follows is direct evidence he used detainee interrogation methods—
called “SEPARATION” learned in lraq—domestically. Torture, in service to himself in furtherance of his federal judge
appointment—to chill the speech of his 2006 trafficking victim (my daughter)— while FBI vetted him for federal judge 2012.

05/30/2005 Department of Justice Legal Department: Memorandum For John A. Rizzo Senior Deputy General Counsel, Central Intelligence Agency: Page 36.
“Much of the condemned conduct goes far beyond the CIA techniques and would almost certainly constitute torture under United States Law...Pakistan: (beatings,

burning with cigarettes, electric shock)...” Judge Ed Smith certainly knew of U.S. Justice Departments 2005 mandate regarding torture. See exhibit 2.6.2

 

 
“2000

EMILIE WAS BURNED WITH CIGARETTES Amy (Fontno) DeRaymond’s father, attorney Ray DeRaymond solicitor for
many of the municipalities in the county was more interested in protecting his business and reputation covered up his
daughter’s (a bi-polar monster) serious violence to his granddaughter (Exhibit 2.34.2). The Court of Common Pleas
féciprocated. 2000 after a 1999 Home Study Report | initiated (Roberman 2.38 ) confirmed the mother’s abuse burning
Emilie with cigarettes, stoves, and locking Emilie in closets the schoo! district helped the mother circumvent the report’s
fedings by agreeing with the mother to not report evidence of Emilie’s abuse they used to traffic her into Special Ed. Their
agreement to abuse shaved I.Q. points and caused behavioral problems for Emilie from which they benefited financially
fxhibit 2.39): 1. The District steered business to the school’s transition services consultant Freya Koger vis-a-vis the

 

fanufactured “disabled” student. Child trafficking. 2. The mother was able to collect social security disability payments
Sven after | sued the District and won. 05/18/2006 the State Appeals Panel specifically ruled on the mother’s and Districts
claim of Mental Retardation MR317 (Exhibit 2.24) and rejected it. Confirming Emilie’s pendent placement as PDD NOS.
ab/1 5/2006 the School District sued me in federal court after losing their appeal.

®

E

2006

12/21/2006 Judge Ed Smith and attorney Ray DeRaymond circumvented the Appeals Panel ruling and trafficked my
aughter approving the mother’s use of MR317 (Exhibit 2.34). 10/09/2007 | agreed to a Federal guardian Marcie
Bomberger. 12/07/2007 the Federal guardian ignored the County’s continued illegal use of MR317 approved by Judge Ed
Smith. 03/2008 Ms. Romberger arranged a baseless competency exam for Emilie: the State Appellate already confirmed
Bmilie’s pendent diagnosis (PDD NOS) allowing for comprehensive educational funds to be released for her use as an

@ducable person. Romberger already had access to these funds predicated on that decision.
Y
Oo

O
2008
EMILIE WAS BURNED WITH CIGARETTES Prior to federal guardian Romberger’s exam. Ms. Romberger also withheld

Emilie’s medical diagnostic that proved Emilie could not be mentally retarded while presenting a tortured child to her
examiner Dr. Hess for review (Exhibit 2.17)
TORTURE: BURNIG WITH CIGARETTES PRIOR TO A COMPETENCY EXAM: STEERED BUSINESS TO LEHIGH sons a)

We): | ARRANGED BY FEDERAL GUARDIAN MARCIE ROMBERGER

17/19 Page

iled

2008 EMILIE WAS BURNED WITH CIGARETTES OVER 15 TIMES BEFORE A MENTAL COMPETENCY EXAM.

The exam was arranged by her Federal guardian Marcie Romberger. Each of Emilie's knuckles were burned. Romberger withheld Emilie’s

medical diagnostic—that proved she could not be mentally retarded—from the examiner.

Emilie’s burns were likely caused by attorney DeRaymond her grandfather—Judge Ed Smith’s law partner. Judge Smith approved Emilie’s
trafficking 12/21/2006. | 2008 Dr. Lenora Felderman M.D. | Diagnosis: Cigarette burns | Exhibit 2.

 

 
———— ———— - .

2012

“Although Separation is billed as an interrogation technique, it could easily be
purposefully employed for punitive, IRIN, or social control purposes or on
discriminatory grounds.” Beth van Schaack »)/4 U.S. Department of State. Exhibits 2.6.2, 2.6.3

rH

oO

2012 Defendants escalated Emilie’s abuse via a military interrogation method known as separation used in

WRAQ on war detainees—upon Judge Ed Smith’s return from Iraq 06/2008. Judge Smith was part of DOD Task

Force 134 charged with detainee command, control, interrogations and ensuring due process. 2012 my

ofaughter’s torture was escalated (2.86) in furtherance of Smith's federal judge application—chilling the speech
_ Spf his 12/21/2006 trafficking victim (my daughter) while he was vetted 2012 by FBI as part of his application.

d 07/

2012 Defendants used “black sites” (private residences arranged by the School District's community services
ceonsultant, Freya Koger) where cruel, inhuman, degrading (criminal) treatment was compounded: 1. Burning
Emilie with cigarettes, 2. Electric shock burns 3. Sexual aggression. 4. Prolonged denial of sufficient hygiene
coordinated with the mother) 5. Denial of medical assistance (coordinated with the mother) 7. Administration of
girugs in detention 8. Denied the use of public transportation for detention purposes 9. Forced grooming 10.
_penial of privacy (Koger's people— strangers—let themselves into Emilie's home watched her change in her
sbedroom) 11. Emilie relegated to infested surroundings via human trafficking and her bedroom which was
cordoned off from the rest of the home 12. Hyper-infestation (Norwegian Scabies) cultivated to attempt Emilie’s
cmurder ee when they no longer needed her—a week after Judge Ed Smith was nominated by President
dObama (1 1.5, 1.5.1) 13. Over administration of drugs in Seon ee permanent brain damage 03/27/2014
“the day after luda smith was appointed a federal judge (1.4, 4.16). See 18 U.S.C. § 2340. Criminal violations of
fine United Nations Article 16, Special Rapporteur on Torture, oe Justice Department 2005 (2.6), The Detainee
Treatment Act 2005 and President Obama’s 2008 Executive order on enhanced interrogations. See 2.6.2. They
treated Americans worse than war detainees for business and political purposes, leveraged DOD contractors for
help and expert advice to terrorize a political threat to a Republican federal judge applicant. See 3.9.2 for
additional violations of the Improvement and Reauthorization Act: 18 U.S.C. 2339A and 2339B

 
 

* TRAFFICKING | TO COURT OFFICALS | SEXUAL AGGRESSION | TRANSPORTATION: LEHIGH TRANSITION SERVICES
04/03/2012 | 10:25 AM | DIRT PARKING LOT BEHIND TRAFFIC COURT | ALL DAY THE DAY BEFORE

AND ppawuss a ig Ee

—
aS,

P Pu ICE-GOURT 31-1 aA
—— a aN Sy roe
: ry :

a rexteo he)

 

 

Docu

 

2012 Lehigh Transition Services effectively ran a de-facto Guantanamo Bay on wheels. Exhi

VEC

04/03/2012 my daughter’s life entailed her sitting in this dirt parking lot ALL DAY they day before. | happened to catch them 04/03/2012
oehind District Court 31-1-07 | Traffic court. | 565 Lehigh Street Bethlehem PA 18018. i.e., not the parking lot connected to the court. And
*getting visited by her “judge friend” These “judge friend” visits emerged and became frequent 2012 with my daughter fighting in parking lots

Ho stop from being shoved into strange cars to perform “tasks” during so called “vehicle exchanges.” Emilie got an STD 3/11/2013.

5

a

(pistrict Court’s 31-1-07 Judge Halal committed suicide 06/06/2017. Three months after | posted a google world map of Emilie’s
04/03/2012 locations and time durations to youtube. This location in particular as Emilie was getting visits from her “judge friend.”

https://youtu.be/Wknw0S8x-eY

P4
 

¢ TRAFFICKING TO OFFICALS: SEXUAL AGGRESSION | TRANSPORTATION: LEHIGH TRANSITION SERVICES
04/03/2012 | 12:17 PM 1 BLACK SITE: PRIVATE RESIDENCE | MONTROSE ST. BETHLEHEM PA.

ntti t=

rT

|
A i ee,

WY. Locust
FBT gets ae

re Laurel:St

oT -

akon to had anything to do with ‘ spornrmuitiy integration? Exhibi

y integration they used undocumented dwellings for extortion. Different locations. There was no
&community integration. Emilie was not allowed to use the bus. (no escape, no freedom) She did not live anywhere near West of Allentown.
priad no interest in it. Emilie didn’t live anywhere near Hamberg PA 45 miles West of Lehigh where she was taken for over a month to a
. American Aquarium & Pet Supply, Orefield PA. Cat Shack Whitehall PA twice a week. Various residences next to the
“Allentown PA Municipal Golf Course. Barnes & Nobel Center Valley PA. Barnes & Noble Whitehall PA. Trips to Kutztown, Quakertown no

) for once a week.

+BLACK SITE Instead of communit

connection to her job Meals on Wheels she was forced to “volunteer” (

 

 
 

+ TRAFFICKING | TO POLICE | SEXUAL AGGRESSION | TRANSPORTATION: LEHIGH TRANSITION SERVICES
04/03/2012 | 2:55 PM | COP SPEED TRAP LOT | ROUT 78 EASTON PA! THESE WERE.CALLED “PICNICS”

ated
Ps

 *
ree

oe
Ss

The Center For Ani
Health & Welfare

 

, ob As Nips) oat
5
Ox MSTA CCC RV TN Tf Pee"
a PICNICS” (TRAFFICKING TO POLICE)
tu
>BLACK SITE 2012 Emilie was taken to a speed trap lot where POLICE typically sat looking for speeders. There was no road where she was
a

"sparked. They had to drive through a winter wheat field easement to get there. This was the routine—they were called “picnics” by LTS staff.
©

TYPICALLY PARKED BETWEEN AN OFF RAMP AND THE HIGHWAY

oO

2

By 03/11/2013 Emilie got an STD (scabies) as a result of her trafficking. NYPD collaborated with Easton PA Police—they used the same
Gpidgin nonverbal communication. Northampton County Police were responsible protecting my daughter’s traffickers.

O

P6
, TRAFFICKING PARKING LOTS | LEHIGH TRANSITION SERVICES I SEXUAL AGGRESSION

97/17/2012 TO 07/30/2012 PROGRESS REPORT (CREATED 08/2012)

 

inilie continues to utilize her de-escalation techniques when necessary. Emilie is making great progress,
erbally expressing what is making her upset when staff asks her what is wrong. There has been an increase in
ifle amount of physical behaviors this month. Most of Emilie’s physical agitations occur in the car, where she
gill punch the seat several times. Two situations that triggered physical behaviors this month were issues with
Rer cell phone and a change in vehicles. The change in vehicle was made appropriately by Emilie and was
Spproved by instructional coach supervisor. Emilie enjoys playing internet games and showing staff videos on her
prone to calm down after behavior. Emilie rarely requests time to be left alone, but instead has started to ask to
se the bathroom when upset. Staff provides Emilie with the necessary time needed in order to calm down

Before asking her to return to the task.”

O

LU

>

FREYA KOGER SCHOOL DISTRICT CONSULTANT: LEHIGH TRANSITION SERVICES | 07/2012 PROGRESS REPORT
2

3

D

em

ilie was performing “tasks” in the back seat of cars while at mall parking lots. The operation used Barns & Nobel as a base where they

if

would wait until a call came in. Then ushered Emilie out to the parking lot for a “vehicle exchange” Which she fought like hell not to get
into. And then was required to perform some “task” This under the duress of torture: they burned her with cigarettes. Emilie had to call
me from a bathroom stall because they were trafficking her. They wanted her to stop caring her toys during vehicle transfers. Because and as
we can see—Emilie was required to “return to the task" taking place in a car and carrying toys—which she used to prevent herself from TASK
performance — was a problem for the business. Her Aunt Connie Kraemer wasn’t allowed to speak to her —two large woman in the mall
taking were taking her out to the lot.

‘PT
, BURNIG WITH CIGARETTES | COURT ORGANIZED TORTURE | PROTECTED BY THE SHERIFS, POLICE DEPARTMENT

97/20/2012—08/06/2012 | TRANSPORTATION: LEHIGH TRANSITION SERVICES

 

7/17/19 Page 9 of 40

 

a
~

co
Srivate residence near Hamberg PA. 7/20.
Wappen over 3 separate days

Ris guardian appointee Lisa Spitale. 03/23/2012 Spitale petitioned Judge Ed Smith that Emilie’s two weeks vacation with me during the

“summer needed to be used for her education with Lehigh Transition Service. During the time she was supposed to be on vacation with me,
Behigh employees tortured her.
O

| saw the first two burns Monday 7/23. The burns all look like the burn from 08/06/2012. They
(same arm). The time and place when they tortured Emilie was arranged in court in front of Judge Ed Smith by

Instead of her “education” she was taken 45 miles west of Lehigh Transition Services to a private residence and burned. My sister Deputy
Kraemer refused to get involved. Judge Smith was at her wedding 4 days later with his “biker chick” girl friend. They went for shock value to
cause the most trauma possible to snap Emilie’s mind. Which it did—Emilie knew she was supposed to be on vacation—not some strange
house getting tortured by nameless thugs. Exhibit 3.10.6 Exhibit 3.10.7 Exhibit 3.10.8

P.8
, BURNIG WITH CIGARETTES | COURT ORGANIZED TORTURE | PROTECTED BY THE SHERIFS, POLICE DEPARTMENT

07/20/2012—08/06/2012 | TRANSPORTATION: LEHIGH TRANSITION SERVICES

 

-2 Filed 07/17/19 Page 10 of 40

 

   

&

(© Document 1

a

(06/2012 DEPUTY G. KRAEMER | The above third-degree cigarette burn injuries were presented to Emilie’s Aunt a Northampton County
Geputy G. Kraemer. She refused to make arrests because it was her friend Judge Ed Smith's order that resulted in Emilie’s assault and would
loe at her wedding 4 days later with his “biker chick” girlfriend. Judge Smith was being vetted for a federal judge at the time. The coercive
cigarette burns are well within the U.S. Justice Departments 2005 meaning of torture. They were airanged by Lisa 2 Spite, Lehigh Transition
Services and Emilie’s mother. Conducted a private residences provided by LTS. Exhibi

-C

i

 

ued three times for the arranged assault. Each time the extreme wounds were played down. Their RICO enterprise court
considered sanctions for my taking Emilie to a doctor in New York.

04/16/2008! PFA-254 PA Judge Moran = Exhibit 2.67
05/17/2010! 2007-0021 PAJudge Koury Exhibit 2.19

09/21/2010! 10-cv-4868 PAJudge Martini Exhibit 2.20 Pg
 

 

INTERROGATION FRIDAYS | CRUEL, INHUMAN, DEGRADING TREATMENT | ADMINISTRATION OF DRUGS IN DETENTION
; mea 9/2012 | TRANSPORTATION: LEHIGH TRANSITION SERVICES

 

a 7 a
2012 Dr. Freya Koger’s people from Lehigh y _ he

Transition Services had a key to Emilie’s a Cy <a
house and would walk in on my daughter tad , ;

while she was in the bathroom or changing in '

ner bedroom—daily. People she did not know ;

would show up. They went through her “ : - “

 

underwear drawer (See FREYA on continuous
ioop at NYC HRA—like this is perfectly normal “es
-if your normal its about 5 federal violations.) "s

and made sure Emilie was properly “groomed” ag a
before her busy day of employment in dirt ; ne
parking lots, abandon parking lots, cops ip OU

speed traps spots and disease with “judge
friends” and cops.

lll
\
6
Se
q
IPE! ogatio or lerap Saran Dina same addre 2 ont e Gatio adused eo da e was take
i CA a Ch CA io
S De eC eC C eS D QQ O EDO eS DIC OD GD e O S Ofte eC
=, J
CS NVUeEAareQ a ded alte er alle QO D cl O expianallo O - O Oo) DeRa Ona a O Sc Ona
 

, BURNIG WITH STOVE —CHILL TESTIMONY: CRUEL, INHUMAN, DEGRADING TREATMENT ON BEHLAF OF JUDG’ . aa
41/17/2012 | TRANSPORTATION: LEHIGH TRANSITION SERVICES

©
t+
—
oO
N
ao
oO
o
©
oO

 

 
 

, TORTURE | BURNIG WITH STOVE | CRUEL, INHUMAN, DEGRADING TREATMENT ON BEHLAF OF JUDGE ED SMITH.

|

41/17/2012 | EMILE AFTER PICKING HER FROM HER MOTHERS.

2010 | FOUR WEEKS VACATION WITH DAD. CLEAN, DRESSED 11/17/2012 | ORANGE GUANTANAMO BAY PRISON LOOK
APPROPRIATELY AND ON HER OWN —SHE SIMPLY NEEDED PROLONGED DENIAL OF SUFFICIENT HYGIENE WAS COMMON
ACCESS TO A BATHROOM

 
 

» TORTURE | PUTTING A CIGARETTE OUT ON HER FOREHEAD | CRUEL, INHUMAN, DEGRADING Met)
92/08/2013 | EXTORTION SPEECH CHILL TRANSPORTATION: LEHIGH TRANSITION SERVICES

ca

9
oo
a
oO
st
So |
o
Do
©
oO.
Oo
S|
mn,
MN
|
>
MN
Oo
—
2
iL
“a
o
_
Ga
o
=
2)
Oo
Oo
Q
O
LU
=
o
MN
©
©
9
>
ia
Oo
ot
o
o
Y
©
O

a

DENIAL OF MEDICAL ASSISTANCE. EMILIE WAS LOCKED IN HER ROOM AFTERWARD. FOR RELIEF SHE PUT SUPERGLUE ON IT.
LISA SPITALE, LEHIGH TRANSITION SERVICES AND EMILIE’S MOTHER: CRUEL, INHUMAN, DEGRADING TREATMENT a

 

 
 

, BURNIG WITH STOVE —CHILL TESTIMONY: CRUEL, INHUMAN, DEGRADING TREATMENT ON BEHLAF OF JUDG
11/27/2012 | TRANSPORTATION: LEHIGH TRANSITION SERVICES

 

Someone put a cigarette put out on Emilie’s forehead. By 3/11/2013 Emilie began to show signs of scabies from trafficking to “judge friends”
and police by Dr. Koger’s firm Lehigh Transition Services. Federal guardian Shanon Moore, Dr. Koger’s group, and Amy DeRaymond refused
to seek medical for Emilie until 05/01/2013 and then began to treat 05/16/2013 her with medication that would invariably kill Emilie unless

as + P14
stopped. Exhibit 1.5 Exhibit 1.5.

 
 

.MAY 2013 | FBI “ONE STOP SHOP”
START OF ATTEMPTED MURDER

MAY 2013 FBI: NYPD “ONE STOP SHOP” FOR NYC JEWISH
@ANDLORD'S KNOWN AS: COPS ON CALL.U.S. V.
“SIARRINGTON, GRANT, YERMY REICHBERG.

“Exhibit 13 Pages, 3, 7, 15. 01/2019 Reichberg (a fixer)
fas convicted on 4 counts of 5 for bribing NYPD.

&
dVhat can be seen to the right is aggressive behavior by my
Maughter’s traffickers
o
65/1 6/2013 This corresponds with the inappropriate prescription
jot immunosuppressives which will invariably kill my daughter in
der condition unless stopped. (| stoped the treatment —attempted

thurder—08/26/2013). Exhibit 1.5
Cc

®

35/1 8/2013 marked the start of toxic fumes vented into my

(partment in NYC by my (Jewish) landlord. 20th Prescient NYPD

(gefined my description as attempted murder then refused to

Uhvestigate. 2. Told me to call the fire department (for attempted

<thurder) when my landlord did it again. 3. Erased my detectives

qpeport. 4. arrested me for falling asleep at the subway station

Boros from my apartment while evading my landlord’s de-facto

ogas chamber. Exhibit 1.6

4

Gexhibit 3.12.1. Basically they gave Emilie a few normal jobs to

Qnake the business look legitimate and then forced her back to the
human trafficking business.

 
, 05/01/2013 PROLONGED DENIAL OF MEDICAL ASSISTANCE 03/11/2013 TO 05/01/2013.
PRESCRIPTION WAS DESIGN TO EXACERBATE SCABIES — DISEASE FROM SEXUAL AGGRESSION BST Yaaro (c

oO
t+
we
oO
MR
a
®
o)
©
oO

 

 

e 1:19-cv-06671-VEt

&bove photo was taken 04/29/2013. From 03/11/2013 to 05/03/2013 the RICO enterprise refused to seek medical treatment for Emilie. When
the mother finally agreed to take Emilie to a doctor MAY 1, 2013 Emilie was prescribed medication that would invariably kill her on 05/16/2013.
The fraudulent diagnosis defendants used was eczema. Their treatment for eczema—high powered topical immunosuppressive corticosteroids

might help someone with eczema—but would invarbilly kill someone with Scabies which Emilie clearly had 04/29/2013.
Exhibit 1.5 Exhibit 1.5.1

P.16
 

                   

 

RoC) | GUARDIAN LISA SPITALE TOOK EMILIE SCREAMING TO A PARKING LOT
BPI | CRUEL, INHUMAN, DEGRADING TREATMENT

0 he
“wh

 

my OS) %
)

 

LErepae> . |
vies Wie
aan - Ps 4
CN — ee ¥
se

       

ao
aa
"

ce

: ate TO pO,
PARKING PES

eer

       

Pence Manor
Pn ee Weer aia ls

4
et]
a
|
J

   

 

o
@5/07/2013 GUARDIAN LISA SPITAL ABDUCTED EMILIE FROM HER SWING AND TOOK TO AN ABANDON PARKING LOT.

BASTON PA Emilie was taken screaming from a public swing. Emilie said it was her guardian, Lisa Spitale. When this horror show went down

Qa regular occurrence— | was working. Calling Dr. Koger's people while taking screen captures from FamilyMap and getting lied to by
criminals in public jobs was standard treatment. It was impossible. A lot of criminal integration. The message from Northampton County
was | should “calm down” If i complained the RICO enterprise threatened to take Emilie away from me—basic racketeering. Spitale

went to my daughter’s house to assault her in her home —had a key. i.e., the mother and Spitale arranged Emilie’s assaults.
Exhibit 2.52
 

 

TORTURE | ATTEMPTED MURDER | NORWEGIAN SCABIES | FINGER PRINT BRUISES FROM RESTRAINT
07/14/2013 | GUARDIAN LISA SPITALE RESPONSIBLE FOR BRUISES

 

 

LU

COERCIVE FINGER PRINT BRUISES FROM RESTRAINT ON EMILIE’S ARM

En lie has undiagnosed advanced Norwegian Scabies being treated as eczema—by Dr. Hernandez and DermOne. Their treatment will
iftvariably kill Emilie unless stopped. Photo was taken two weeks before Judge Ed Smith’s 08/01/2013 Federal Judge nomination by President
Gbama.

a

2B11-2015 Lisa Spitale regularly went into Emilie’s home when no one else was around and assaulted her. Physically coerced Emilie to
driswer the way Ms. Spitale (Judge Ed Smith, and the enterprise) wanted her to answer in court:

05/2011 Criminal Complaint To Daniel Corpora Easton PA Magistrate Judge. Easton PA Guardian Lisa Spitale grabbed my daughter at home
until she bruised her arm to get her to agree to a home for the mentally retarded. Exhibit 2.

 
 

07/14/2013 | ATTEMPTED MURDER | TORTURE | NORWEGIAN SCABIES TREATED WITH NTS osT0s
THEY KNOW THEY ARE KILLING HER

TUNNELING FROM SCABIES CAN OBVIOUSLY BE SEEN.
07/12/2013 EASTON DOCTORS PRESCRIBED WITH A DANGEROUS DOUBLE PRESGRIPTION OF CLOBET/

 
 

 

ATTEMPTED MURDER | ACCELERATED DISEASE | IMMUNOSUPPRESSANT TREATMENT FOR EXCEMA
pen) | TUNNELING CAN OBVIOUSLY BE SEEN. THERE IS NO MISTAKING THIS FOR EXCEMA

 

oO

oO

=)8/01/2013 Emilie’s Mother attempted to murder Emilie just after Judge Smith’s Presidential nomination for federal judge. She masked the
gevidence of her attempt 7/26/2013 one week before the 8/1/2013 nomination and then restarted finalizing her attempted murder of Emilie one
QGweek later 8/7/2013 with a prescription of ELIDEL. The Easton police, DA and the PAAG’s office have resisted looking at the evidence.
| NORWEGIAN SCABIES | HEALED IN 4 DAYS —THIS IS NOT POSSIBLE WITHOUT A SC
07/26/2013 | DEFENDANTS HAD TO KNOW THEY WERE KILLING EMILIE TO BE ABLE T

 

    

< YOU CAN STILL SEE TUNNELING FROM SCABES

06671-VEC Docu

 
 

+» ATTEMPTED MURDER RESTARTED | 1 WEEK AFTER JUDGE SMITH’S 08/01/2013 FEDERAL JUDGE NOMINATION
98/07/2013 | ELIDEL EXTREMELY POWERFUL IMMUNOSUPPRESSIVE FOR “EXCEMA” WAS PRESCRIBED.
NORWEGIAN SCABIES (WHICH IS LETHAL) BECAME EXPONENTIALLY WORSE. 08/12/2013

2

ELIDEL SET OFF NEW SKIN FISSURES.

Lehigh Transition Services assigned my daughter to clean animal cages at this time (something she’s never done before)
putting her at serious risk of septic shock which is almost always lethal.

PHOTO FROM 08/10/2013:

Yo

 
 

 

    

. Mea TORTURE | ELECTRIC SHOCK BURNS, FINGER PRINT BRUISES FROM RESTRAINT AFTER REPORTING EASTON POLICE

=]

° =r
el

==
te et

(2014 “Dear Ms. Moore, As a result of my daughter Emilie's doctor visit, she is now wearing clean clothing and her room is clean as well.

bieorev |

CEmilie has said that this was because of the doctors visit and order. So there's a corollary between what she said the doctor said and what | observed.
However, what Emmy continues to contend is some altercation between her and the SPIN employee. And, she has stated that the doctor called the
police—"a little bit”. | do not know what that means but | do know that | am unable to see the doctors (visit | requested) report because according to
the receptionist Em is over the age of 18—and that's goofy as I've subpoenaed reports before—because it was necessary for me to subpoenaed them
even though the mother Ms. Fontno had seen them.” Exhibit 2.87.1 Exhibit 2.86.1 Exhibit 2.86.2
 

TORTURE | ELECTRIC SHOCK BURNS | HEAL THEN RE-INJURE | RIGHT HAND
* 04/26/2008 COMPARED WITH 04/06/2008

 

Bec | HEALING CIGARETTE BURNS

4

NK

“2008 COMPARE WITH 01/24/2014

2008 Dr. Lara B. Goldfeder. Forensic Pathologist Office of the Chief Medical Examiner for the City of New York helped me document new
abuse injuries. Specifically looking for re-injury. | found the RICO enterprise, in addition to new injuries was going back into existing injuries
“and re-burning them. Apparently to avoid detection.

 
TORTURE | ELECTRIC SHOCK BURNS | LEFT HAND
*04/06/2008 COMPARED WITH 06/07/2008 | NEW BURN INJURIES

 

fi

5 \

&

rm

N

a

2 |

= 04/06/2008 | BURN . 06/07/2008 | BURNS*
3

oO

a

OMPARE 2008 BURNS WITH 01/24/2014

>

4

these burns occurred while meetings arranged by federal guardian Marcie Romberger, were taking place with the Easton Area School

istrict about Emilie’s competency and placement which was already decided by the State Appellate (Exhibit 2.24). Romberger collaborated
with (RICO enterprise partner) attorney Ray DeRaymond (Judge Ed Smith’s partner) 03/2008 to torture Emilie before her competency exam
with Dr. Hess. Dr. Hess withheld his 07/31/2008 Exhibit 2.51 email from me that recommended the mother stay away from Emilie so that she
gould learn. Dr. Hess sent me a copy of the email after he learned Romberger lied to him about Emilie’s competency and withheld Emilie’s
Sedical diagnostic (that determined she could not be mentally retarded) from him.

* 06/2008 Judge Ed Smith’s returned from Iraq’s DOD Task Force 134.

V406

9

P25
 

01/29/2014 EMILIE RETALIATED AGAINST AFTER CONFIRMING CONTACT WITH EASTON POLICE—RESULT HOSPITAL

a

 

Jan 28, 2014, 2:24 PM

OO
o

" 48/14 Emilie start drinkin water aes
st |
5
“i Er 724 PM
y
ae 4/16/14
gu home now Jan 29, 2014, 10:24 AM
Oo)
a
x
a
re :
55 4/14/14
®
iL
“
~~~ Do you want cake 6:35 PM
7 3/27/14
Now 6:35 PM

oie
ass from you |

Jan 31, 2074, 7:57 AM

Go)
“y
=

c

oe o |
@:18cv-06673-VEC Documet 1

 

2/1/14 | | need money 7:57 AM
sopping soon at petco :) =

Nhat

Case

 
 

| Tell her | went to the hospital
2608 1/30/14 |

IAT \AlAA viannad ren< ona

EASTON PA. 01/29/2014 Emilie is hospitalized—after implicating Lisa Spitale and the Easton Police a second time to me.

 

P27
 

»~MY OFFICE 920 BROADWAY | 2008

o

a

2808 This is Emilie at her desk at my office at 920 Broadway NY NY 10010 before | was robbed by Easton PA RICO traffickers starting 2012.
Tey abducted Emilie 2014.

(The two NYPD detectives from Union Sq. refused to take finger prints from my office stainless steel door after the Superintendent (Damion)
was suspected of the attempted break in to my office. Damion erased the security tape from the night before-when | drove to PA to see my
daughter for Monday visitation and was the only person who had access to the stairwell. It was recommended that | move out.)

P.28

 
 

i TRAFFICKING | PARKING LOTS | TRANSPORTATION: LEHIGH TRANSITION SERVICES
or §
wert

              

Mall parking lots were an everyday occurrence for Emilie. And not always in the mall—sitting in the parking lots. Or "holding a class” at Barnes
& Noble until a vehicle showed up. July 2012 progress report by Dr. Freya Koger. During what was called: ‘vehicle transfers” Emilie’s toys
were ripped out of her hands and lay on asphalt after Lehigh Transition Services Employee’s [in Bethlehem Pennsylvanian] assaulted Emilie
and forced her into a car to perform some “TASK”. This was a regular occurrence. See Dr. Freya Koger’s Progress Report Goal 13. Bottom
Paragraph “tasks” in parking lots. Emilie “punched the backseat of the car” for refusing to perform her task in the backseat of the car. Lehigh
Transition Services later merged with SPIN. They had no office. FREYA KOGER SCHOOL DISTRICT CONSULTANT: LEHIGH
TRANSITION SERVICES | 07/2012 PROGRESS REPORT
 

MY,APARTMENT 145 WEST 71 ST. NY NY 10023

 

ivdire1 6 6) M419 ae

ee)

ee

ee

baie |

a ed

Pa

y Fraud

2 a Sa Fi i a |

=

began to gain a lot of weight 2013 from undisclosed medication they were using to harm her with — after their failed atte
murder of her. 1,

. }

‘

 
C

Case 319

sisEm

 

lie at the Museum of Natural Histor

 

P.

3

1
 

214 This is Emilie and me taking a cab ride to the museum. We were close. | took care of Emilie. The Easton PA criminals were always

O
after her. Human trafficking criminals in control of county government. | attempted to get Emilie the education she was entitled to and the

RICO enterprise got her instead. it was criminal and barbaric what the did to her under the guise of behavioral healthcare.

P32
Case 1:19-cv-06671-VEC Document 1-2 Filed 07/17/19 Page 33 of 40

 

 
Case 1:19-cv-06671-VEC Document 1-2 Filed 07/17/19 Page 34 of 40

 
This is Emilie at the Museum of Natural History.

 
@ QuickTimePlayer File Edit View Window Help = 87% i> Mon7:37PM Q :=

i MAMP PRO PML lr ets Eli] Le Vere ance tiga) rien) tesla) eS ae, 4

B Pan eae2i SaEN c

7

ak Water Or

roy SMO Ye) 1

This is Emmy
VPs

a
ea

oO
Tt
_—
oO
co
om
oO
Do
Oo
ou
o
a
—
NN
a
—
NN
oO
TC
2
re
~
a
_
Cc
oO
=
5
oO
oO
Q
O
LU
7
a
_—
co
co
©
>
2
o
o
a
oO
Yn
O
O

sms, 2 A

 
MY APARTMENT 145 WEST 71 ST. NY NY 10023

|

OT eee

 

Pe oe

ca

a ‘
=

~.. i i ial a al

4
¥

as a's
my ry
aed
te

+

" ‘. ,
| 2013 This is Emilie at our apartment at 145 W 71 Street. Apt 8G. They were medicating her and hiding it ffom me. She sui ag ly

| began to gain a lot of weight 2013 from undisclosed medication they were using to harm her with — after their failed atten

murder of her. ; if

2 l
a

 
@ QuickTimePlayer File Edit View Window Help = 87% (mi Mon7:38PM Q ?=

i - a c To Teele el = a
@ MAMP PRO Pilea atta rel) owe ly Drive - Areata Search ri Treen tele eee,

B26C0908

oO
Tt
_—
oO
co
om
oO
Do
Oo
ou
o
a
—
NN
a
—
NN
oO
TC
o
re
~
a
_
Cc
oO
=
5
oO
oO
Q
O
LU
7
a
_—
co
co
©
>
2
o
o
a
oO
Yn
O
O

Dy Seen ey hore yey) 1

 
 

o
o

Bo14 This is Emilie and me taking a cab ride to the museum. We were close. | took care of Emilie. The Easton PA criminals were always

after her. Human trafficking criminals in control of county government. | attempted to get Emilie the education she was entitled to and the

RICO enterprise got her instead. It was criminal and barbaric what the did to her under the guise of behavioral healthcare.

P32
7 ~ ile
= iH
i teresa

Bs A er
id Ni ng — tau
bi — * aN qn ee : -" '

el t ) .
= ' mi |
9 = Neca SNS SOS hs
ree

 

RK
@
&
Ce
a)
i
oa
is

 
